Applicant’s Amendment filed December 28, 2020 has been entered into the present application. 
	Claims 21, 25 and 33-40 are presented for examination. Claims 21 and 25 are amended. Claims 22-24 and 26-32 are cancelled. Claim 40 is newly added. 

EXAMINER’S COMMENT
Requirement for Restriction/Election
Applicant is reminded of his election without traverse of (i) pattern B as the single disclosed species of LDL particle size pattern to be treated, (ii) pattern I as the single disclosed species of LDL particle size pattern to result from treatment, and (iii) metabolic syndrome as the single disclosed species of human subject to be treated via the recited method, as stated in the reply filed April 21, 2020. 
Upon further reconsideration of the claims as amended, and further in view of Applicant’s submitted remarks in the Amendment filed December 28, 2020, Applicant’s non-elected species of LDL particle size pattern to be treated, LDL particle size pattern to result from treatment, and the non-elected species of human subject to be treated are now each considered for examination. 
Previously withdrawn claims 35-37 and 39 are hereby rejoined with claims 21, 25, 33-34 and 38, as well as newly added claim 40, presently under examination. 
Accordingly, Applicant’s instant claims 21, 25, 33-34 and 38, as well as newly added claim 40, are under examination infra.

Terminal Disclaimer
In reply to the rejection of claims 21-23, 25-34 and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11 and 15-16 of U.S. Patent No. 10,188,620 in view of Kuo et al. (U.S. Patent Application Publication No. 2005/0124698 A1; 2005) and Hulthe et al. (“The Metabolic Syndrome, LDL Particle Size, and Atherosclerosis”, Arterioscler Thromb Vasc Biol, 2000; 20:2140-2147), citing to Bilotte (EP 1287821 A1; 2003) and Rajman et al. (“LDL Particle Size: An Important Drug Target?”, Br J Clin Pharmacol, 1999; 48:125-133) as factual evidence, as set forth at 

Status of the Objections/Rejections in the July 28, 2020 Office Action
In reply to the objection to claim 26 as set forth at p.3 of the July 28, 2020 non-final Office Action, Applicant now cancels claim 26. Accordingly, the objection is now hereby withdrawn.
In reply to the rejection of claims 22-23 and 26-32 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.3-5 of the July 28, 2020 non-final Office Action, Applicant now cancels claims 22-23 and 26-32. Accordingly, the rejections are now hereby withdrawn.
In reply to the rejection of claims 22-23 and 26-32 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph) as set forth at p.5-6 of the July 28, 2020 non-final Office Action, Applicant now cancels claims 22-23 and 26-32. Accordingly, the rejection is now hereby withdrawn.
In reply to the rejection of claims 21-23, 25-34 and 38 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Kuo et al. (U.S. Patent Application Publication No. 2005/0124698 A1; 2005) in view of Hulthe et al. (“The Metabolic Syndrome, LDL Particle Size, and Atherosclerosis”, Arterioscler Thromb Vasc Biol, 2000; 20:2140-2147), citing to Bilotte (EP 1287821 A1; 2003) and Rajman et al. (“LDL Particle Size: An Important Drug Target?”, Br J Clin Pharmacol, 1999; 48:125-133) as evidence, as set forth at p.6-11 of the July 28, 2020 non-final Office Action, Applicant now cancels claims 22-23 and 26-32, thereby mooting the rejection as applied to such claims. The rejection against remaining claims 21, 25, 33-34 and 38 is hereby withdrawn in view of Applicant’s remarks and upon further reconsideration of the prior art for the reasons set forth below.

The following is an Examiner’s statement of reasons for allowance:
Applicant’s instant claims are directed to “[a] method of changing the LDL particle size pattern in a human having LDL particle size pattern I or B, from pattern I to pattern A, or from pattern B to pattern I or A” via the steps of (i) identifying the human as having LDL particle size pattern I or B, and (ii) 
The as-filed specification provides working examples demonstrating the efficacy of Applicant’s instantly claimed MBX-8025 (seladelpar) compound in shifting LDL particle size patterns from LDL pattern I to pattern A, or pattern B to pattern I or A, as defined in the disclosure. At Ex.1, p.43, para.[0179]-[0181], Applicant describes the administration of instantly claimed MBX-8025 to 36 healthy male subjects at a dose of 50 mg, 100 mg or 200 mg for 21 days, wherein plasma samples were obtained pre-treatment and post-treatment to determine the effect on LDL particle size (p.41, para.[0173]; p.43, para.[0180]). Applicant noted that treatment with MBX-8025 was effective to “increase[d] the predominant LDL particle size, lower[ed] the proportion of small LDL particles and therefore shift[ed] the predominant LDL particle size from LDL Pattern B or I to LDL Pattern A” at each of the 50 mg, 100 mg or 200 mg dosages (p.43, para.[0181]). Such effect was further corroborated by Applicant’s additional working example, in which the effect of MBX-8025 on LDL particle size was studied in 181 overweight subjects (p.44, para.[0182]). In Table I, Applicant reports the results of such experimental study, noting a clear shift from smaller LDL particle size patterns at the start of the study to larger LDL particle size patterns during and after 8 weeks of treatment using 50 mg MBX-8025 or 100 mg MBX-8025, or 50 mg MBX-8025 with 20 mg atorvastatin, 
The closest prior art reference to the instant claims is that of Kuo et al. (U.S. Patent Application Publication No. 2005/0124698 A1; 2005), which teaches 4-((phenoxyalkyl)thio)phenoxy acetic acid compounds – including Applicant’s instantly claimed compound MBX-8025 (referred to in Kuo et al. as (R)-{4-[2-ethoxy-3-(4-trifluoromethyl-phenoxy)-propylsulfanyl]-2-methyl-phenoxy} acetic acid) – as PPAR agonists, which may be used in the treatment of a PPAR-mediated condition when administered in a pharmaceutically effective amount, such as metabolic syndrome, and further suggests that the compounds may function to lower serum levels of low-density lipoprotein (LDL), as well as small-density LDL. In support of such assertions, Kuo’s experimental evidence is limited to a showing that a variety of compounds exemplified therein (including Applicant’s instantly claimed compound) function as PPAR agonists. Kuo et al. does not demonstrate that such PPAR agonists – or specifically the instantly claimed PPAR agonist – function to lower serum LDL or small-density LDL. 
Oliver et al. (“A Selective Peroxisome Proliferator-Activated Receptor  Agonist Promotes Reverse Cholesterol Transport”, PNAS, 2001; 98(9):5306-5311, cited by Applicant) teaches the use of the PPAR agonist GW501516 in six male obese rhesus monkeys to determine its effects on lipoprotein subclasses, noting that administration of GW501516 (using an initial dose of 0.1 mg/kg for 4 weeks, which then was increased to 0.3, 1.0, and 3.0 mg/kg during sequential 4-week periods) was effective to decrease LDL cholesterol by 29% at a dose of 3.0 mg/kg, and yielded a 36% decrease in the total number of particles calculated from the LDL subclasses (col.1, para.4, p.5307; Fig.3, p.5309). With regard to changes in LDL subclasses, dosing with 3.0 mg/kg was effective to shift the LDL subclass almost exclusively to the “large” subclass, as compared to the control subjects receiving vehicle, which exhibited both “small”, “medium” and “large” subclasses (Fig.3, p.5309). It is noted that Oliver et al. defines his  agonist with the reasonable expectation of success in shifting LDL particle size to larger LDL particle size patterns, it should be noted that Oliver’s teachings only appear to support a shift to larger LDL particles that are of the size of 21.3-23.0 nm – a size which still falls squarely within Applicant’s instantly claimed Pattern B. Such teachings in Oliver et al. do not plainly support the reasonable expectation of success that a PPAR agonist (in Oliver, this is GW501516) would be effective to shift LDL particle size patterns to those >26.34 nm (Applicant’s claimed Pattern A), or 25.75-26.34 nm (Applicant’s claimed Pattern I), as instantly claimed. 
Also, there was inconsistency in the prior art with regard to the reported effects on LDL cholesterol observed following treatment with a PPAR agonist in other animal models. See, e.g., Wallace et al. (“Effects of Peroxisome Proliferator-Activated Receptor / Agonists on HDL-cholesterol in Vervet Monkeys”, J Lipid Res, 2005; 46:1009-1016, cited by Applicant), which teaches that administration of the PPAR selective agonist GW501516 (the same PPAR agonist used in Oliver) did not have any statistically significant effect on LDL in the treated monkeys (abstract; col.1, para.4, p.1012), or Leibowitz et al. (“Activation of PPAR Alters Lipid Metabolism in db/db Mice”, FEBS Letters, 2000; 473:333-336), which teaches that treatment of insulin resistant db/db mice with the PPAR agonist L-165041 “produced an equivalent, small increase in LDL cholesterol” (col.2, para.2, p.334). Such reporting is inconsistent with Oliver’s teachings that administration of his PPAR agonist was effective not only to lower LDL cholesterol, but also shift LDL particles to larger sized LDL particles. 
Such inconsistency in the reported effects on LDL cholesterol observed following treatment of with a PPAR agonist was also propagated in human subjects. See, e.g., Sprecher et al. (“Triglyceride: High-Density Lipoprotein Cholesterol Effects in Healthy Subjects Administered a Peroxisome Proliferator Activated Receptor  Agonist”, Arterioscler Thromb Vasc Biol, 2007; 27:359-365, cited by Applicant),  agonist GW501516 (the same PPAR agonist employed in Oliver), but noted that there was no statistically significant effect on LDL cholesterol in either dose group (2.5 mg, or 10 mg; Table 1, p.361), and Riserus et al. (“Activation of Peroxisome Proliferator-Activated Receptor (PPAR) Promotes Reversal of Multiple Metabolic Abnormalities, Reduces Oxidative Stress, and Increases Fatty Acid Oxidation in Moderately Obese Men”, Diabetes, 2008; 57:332-339), which teaches a statistically significant reduction in LDL cholesterol following administration of the PPAR agonist GW501516 (again, the same PPAR agonist employed in Oliver) (Table 2, p.335). Such differences fail to provide the requisite reasonable expectation of success that Oliver’s teachings would have been applied to Applicant’s instantly claimed PPAR agonist in a human subject and reasonably yielded the same, or substantially similar, therapeutic effects. 
Taken collectively, the prior art of record and as further supported above fails to provide a reasonable expectation that the administration of another known PPAR agonist – in this case, Applicant’s instantly claimed MBX-8025 – would have effectively altered the LDL particle size pattern of a human subject with LDL particle size pattern I or B in the manner instantly claimed and as defined in the underlying specification. Accordingly, Applicant’s claims 21, 25 and 33-40 are considered to patentably distinguish over the prior art references of record and are, therefore, allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 21, 25 and 33-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 9, 2021